Upon Motion of Benjamin Whitaker Esq. of Council for the Complainant in the presence of Charles Pinckney Esq. of Council for the Defendant Ordered That the Complainant have Liberty to Amend his Bill in this Cause, On payment of Costs to be Taxed as in Cases of the like nature.
Joseph Fox Magr. in Cane.
[Apparently the court did not meet from September 13, 1729, above, until February 11, 1731, below. A deadlock in government under President Arthur Middleton resulted in conditions of near anarchy, which prevailed until the arrival of Governor Robert Johnson, December 15, 1730.]
Thursday the Eleventh day of February 1730 [1731] being the day appointed by Law for Solemn Hearings, The Court was Opened by Proclamation, but there not being a Quorum of his Majestys Council sufficient to Proceed on Buisness, (The Court was Adjourned, de Die in Diem, untill Wednesday the 17th February instant.